                Case 2:18-cv-01463-TSZ Document 23 Filed 04/27/20 Page 1 of 1



 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
       BERENICE BAUTISTA,
 6                            Plaintiff,
 7         v.                                           C18-1463 TSZ
 8     CONCESIONARIA VUELA COMPAÑÍA                     MINUTE ORDER
       DE AVIACIÓN, S.A.P.I. DE C.V. D/B/A
 9     VOLARIS AIRLINES,

10                            Defendant.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)     The Clerk’s Office has received a voicemail from plaintiff’s counsel’s firm
13 requesting that the trial date be continued to February 8, 2021. The Court set the current
   trial date of January 25, 2021, upon the parties’ joint motion for continuance, see Minute
14 Order at ¶ 2 (docket no. 22), having considered the dates and deadlines proposed by the
   parties and the absence of any indication that surrounding dates might pose a scheduling
15 conflict. Counsel are ADVISED that a request to alter a trial date should not be directed
   to the case administrators or others in the Clerk’s Office, but rather to the Court, and they
16 may not be made ex parte.

17          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 27th day of April, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Karen Dews
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
